BROWN, Justice.
This appeal is prosecuted by the plaintiff from the judgment of the Circuit Court of Jefferson County dismissing a suit filed by the plaintiff against appellee for libel, on the ground that the plaintiff failed, after notice, to appear and submit to an oral examination in a proceeding instituted by the defendant to perpetuate McCollum’s testimony as a witness for use in said libel suit. The proceeding to perpetuate Mc-Collum’s testimony was instituted by the defendant on April 30, 1951, under the provisions of Title 7, Chapter 10, Article 10, Code of 1940, embracing §§ 491-497, as amended, inclusive, and is a companion case entitled McCollum v. The Birmingham Post Co., a corp.,1 65 So.2d 689. On the authority of the opinion in that case, this case is due to be reversed and remanded. It is so ordered.
Reversed and remanded.
LIVINGSTON, C. J., and SIMPSON, STAKELY, GOODWYN and MERRILL, JJ., concur.
LAWSON, J., concurs in the result.

. Ante, p. 88.